Case 1:20-cv-04718-DG-SMG Document 8 Filed 10/27/20 Page 1 of 1 PageID #: 76



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X
JOHN DOE,

                       Plaintiff,
                                              CERTIFICATION PURSUANT
            v.                                TO 28 U.S.C. § 2403(b)

POLY PREP COUNTRY DAY SCHOOL,                 20-CV-4718(KAM)(SMG)

                    Defendant.
---------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

            The court hereby certifies that the defendant in this

action intends to challenge the New York Child Victim Act, New

York Civil Practice Law & Rules Section 214-G (the “CVA”), as

unconstitutional under the constitution of the State of New

York.    Pursuant to 28 U.S.C. § 2403(b), the State of New York

may intervene on the question of the CVA’s constitutionality.

            The defendant is ordered to serve a copy of this

Certification and the notice required under Federal Rule of

Civil Procedure 5.1 upon the Attorney General of the State of

New York, and to file a declaration of service with the court

via ECF by October 30, 2020.

SO ORDERED.

Dated:      Brooklyn, New York
            October 27, 2020


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge
